Suit by Miksch against Millard in the county court of Nacogdoches county. The case was tried to the court without a jury, and judgment rendered for $200 in his favor. Appellant excepted to the judgment, and both orally and by written motion timely made request for the court to file his findings of fact and conclusions of law. The record discloses that the court failed to file his findings of fact and conclusions of law, and there is no statement of facts in the record. Appellant filed his assignments of error in the trial court challenging as error the action of the trial court in failing to file its findings of fact and conclusions of law, and same are brought up in the transcript and urged in his brief as reversible error.
The only question is whether the judgment should be reversed and remanded because of the court's failure to file his findings of fact and conclusions of law. Appellee insists that the assignment asserting this as error cannot be considered because appellant took no bill of exceptions to the failure of the court in this respect, and we find no bill in the record as a basis for the assignment. This contention seems to be well taken. In order to assign error against the court's failure to file his findings, after proper and timely request therefor, a bill of exceptions to such failure is necessary. Landa v. Heermann, 85 Tex. 1,19 S.W. 885; Gunst v. Dallas Trust  Savings Bank (Tex.Civ.App.)8 S.W.2d 806; Kennedy v. Kennedy (Tex.Civ.App.) 210 S.W. 581 (writ refused); Turner Mercantile Co. v. Merchants  Planters' State Bank (Tex.Civ.App.) 293 S.W. 1119; Warren v. Warren (Tex.Civ.App.)260 S.W. 1068; Beaumont Irrigating Co. v. Ellison (Tex.Civ.App.)260 S.W. 245 (writ dismissed).
No reversible error appearing, the judgment should be affirmed, and it is so ordered.
Affirmed.